Name: Commission Implementing Regulation (EU) NoÃ 496/2013 of 29Ã May 2013 amending Annex I to Council Regulation (EC) NoÃ 732/2008 applying a scheme of generalised tariff preferences
 Type: Implementing Regulation
 Subject Matter: America;  trade policy;  economic conditions;  Africa;  international trade;  tariff policy
 Date Published: nan

 30.5.2013 EN Official Journal of the European Union L 143/11 COMMISSION IMPLEMENTING REGULATION (EU) No 496/2013 of 29 May 2013 amending Annex I to Council Regulation (EC) No 732/2008 applying a scheme of generalised tariff preferences THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union and in particular Article 207 thereof, Having regard to Council Regulation (EC) No 732/2008 of 22 July 2008 applying a scheme of generalised tariff preferences from 1 January 2009 and amending Regulations (EC) No 552/97, (EC) No 1933/2006 and Commission Regulations (EC) No 1100/2006 and (EC) No 964/2007 (1) (GSP Regulation), and in particular Article 25 thereof, Whereas: (1) Recital 12 of Regulation (EC) No 732/2008 provides that the special arrangement for the least-developed countries should continue to grant duty-free access to the Community market for products originating in the least-developed countries, as recognised and classified by the UN. (2) In accordance with point (b) of Article 25 of the GSP Regulation the Commission shall adopt amendments made necessary by change in the international status or classification of countries or territories. (3) The Republic of South Sudan (hereinafter South Soudan) has become an independent State. On 14 July 2011 the General Assembly of United Nations adopted Resolution A/RES/65/308 admitting South Sudan to membership in the United Nations. (4) On 18 December 2012 the General Assembly of United Nations adopted Resolution A/RES/67/136 adding South Sudan to the list of Least Developed Countries. (5) The Netherlands Antilles have been dissolved. Bonaire, Sint Eustatius and Saba, CuraÃ §ao and Sint Maarten (Dutch part) are now overseas countries and territories of the Kingdom of Netherlands. (6) Commission Regulation (EU) No 1106/2012 of 27 November 2012 implementing Regulation (EC) No 471/2009 of the European Parliament and of the Council on Community statistics relating to external trade with non-member countries, as regards the update of the nomenclature of countries and territories (2) deleted Netherlands Antilles from and included Bonaire, Sint Eustatius and Saba, CuraÃ §ao, Sint Maarten (Dutch part) and South Sudan in the version of nomenclature of countries and territories for the external trade statistics of the Union and statistics of trade between Member States which is valid as from 1 January 2013. (7) Accordingly Annex I to the GSP Regulation should be amended as follows. Netherlands Antilles should be deleted from Column B of Annex I to the GSP Regulation. South Sudan, Bonaire, Sint Eustatius and Saba, CuraÃ §ao and Sint Maarten (Dutch part) should be included in Column B of Annex I to the GSP Regulation. South Sudan should be also included in Column D of Annex I to the GSP Regulation, as country included in the special arrangement for the least developed countries. (8) The measures provided for in this Regulation are in accordance with the opinion of the Generalised Preferences Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 732/2008 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 211, 6.8.2008, p. 1. (2) OJ L 328, 28.11.2012, p. 7. ANNEX ANNEX I Beneficiary countries (1) and territories of the Communitys scheme of generalised tariff preferences Column A : alphabetical code, in accordance with the nomenclature of countries and territories for the external trade statistics of the Community Column B : name of the country or territory Column C : section(s) in respect of which the tariff preferences have been removed, for the beneficiary country concerned (Article 13) Column D : country included in the special arrangement for the least developed countries (Article 11) Column E : country included in the special incentive arrangement for sustainable development and good governance (Article 7) A B C D E AE United Arab Emirates AF Afghanistan X AG Antigua and Barbuda AI Anguilla AM Armenia X AO Angola X AQ Antarctica AR Argentina AS American Samoa AW Aruba AZ Azerbaijan X BB Barbados BD Bangladesh X BF Burkina Faso X BH Bahrain BI Burundi X BJ Benin X BM Bermuda BN Brunei Darussalam BO Bolivia X BQ Bonaire, Sint Eustatius and Saba BR Brazil S-IV Prepared foodstuffs; beverages, spirits and vinegar; tobacco and manufactured tobacco substitutes S-IX Wood and articles of wood; wood charcoal; cork and articles of cork; manufactures of straw, of esparto or of other plaiting materials; basket ware and wickerwork BS Bahamas BT Bhutan X BV Bouvet Island BW Botswana BY Belarus BZ Belize CC Cocos Islands (or Keeling Islands) CD Congo, Democratic Republic of X CF Central African Republic X CG Congo CI CÃ ´te dIvoire CK Cook Islands CM Cameroon CN China, Peoples Republic of S-VI Products of the chemical or allied industries S-VII Plastics and articles thereof; rubber and articles thereof S-VIII Raw hides and skins, leather, furskins and articles thereof; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silkworm gut) S-IX Wood and articles of wood; wood charcoal; cork and articles of cork; manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork S-XI(a) Textiles; S-XI(b) Textile articles S-XII Footwear, headgear, umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding-crops and parts thereof; prepared feathers and articles made therewith; artificial flowers; articles of human hair S-XIII Articles of stone, plaster, cement, asbestos, mica or similar materials; ceramic products; glass and glassware S-XIV Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin S-XV Base metals and articles of base metal S-XVI Machinery and mechanical appliances; electrical equipment; parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles S-XVII Vehicles, aircraft, vessels and associated transport equipment S-XVIII Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; clocks and watches; musical instruments; parts and accessories thereof S-XX Miscellaneous manufactured articles CO Colombia X CR Costa Rica X CU Cuba CV Cape Verde X CW CuraÃ §ao CX Christmas Island DJ Djibouti X DM Dominica DO Dominican Republic DZ Algeria EC Ecuador X EG Egypt ER Eritrea X ET Ethiopia X FJ Fiji FK Falkland Islands FM Micronesia, Federated States of GA Gabon GD Grenada GE Georgia X GH Ghana GI Gibraltar GL Greenland GM Gambia X GN Guinea X GQ Equatorial Guinea X GS South Georgia and South Sandwich Islands GT Guatemala X GU Guam GW Guinea-Bissau X GY Guyana HM Heard Island and McDonald Islands HN Honduras X HT Haiti X ID Indonesia S-III Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes IN India S-XI(a) Textiles IO British Indian Ocean Territory IQ Iraq IR Iran JM Jamaica JO Jordan KE Kenya KG Kyrgyzstan KH Cambodia X KI Kiribati X KM Comoros X KN St Kitts and Nevis KW Kuwait KY Cayman Islands KZ Kazakhstan LA Lao Peoples Democratic Republic X LB Lebanon LC St Lucia LK Sri Lanka X LR Liberia X LS Lesotho X LY Libyan Arab Jamahiriya MA Morocco MG Madagascar X MH Marshall Islands ML Mali X MM Myanmar/Burma X MN Mongolia X MO Macao MP Northern Mariana Islands MR Mauritania X MS Montserrat MU Mauritius MV Maldives X MW Malawi X MX Mexico MY Malaysia S-III Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes MZ Mozambique X NA Namibia NC New Caledonia NE Niger X NF Norfolk Island NG Nigeria NI Nicaragua X NP Nepal X NR Nauru NU Niue OM Oman PA Panama PE Peru X PF French Polynesia PG Papua New Guinea PH Philippines PK Pakistan PM St Pierre and Miquelon PN Pitcairn PW Palau PY Paraguay X QA Qatar RU Russian Federation RW Rwanda X SA Saudi Arabia SB Solomon Islands X SC Seychelles SD Sudan X SH Saint Helena SL Sierra Leone X SN Senegal X SO Somalia X SR Suriname SS South Sudan X ST SÃ £o TomÃ © and PrÃ ­ncipe X SV El Salvador X SX Sint Maarten (Dutch part) SY Syrian Arab Republic SZ Swaziland TC Turks and Caicos Islands TD Chad X TF French Southern Territories TG Togo X TH Thailand S-XIV Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin TJ Tajikistan TK Tokelau TL Timor-Leste X TM Turkmenistan TN Tunisia TO Tonga TT Trinidad and Tobago TV Tuvalu X TZ Tanzania X UA Ukraine UG Uganda X UM United States Minor Outlying Islands UY Uruguay UZ Uzbekistan VC St Vincent and the Grenadines VE Venezuela VG Virgin Islands, British VI Virgin Islands, US VN Vietnam S-XII Footwear, headgear, umbrellas, sun umbrellas, walking sticks, seat-sticks, whips, riding crops and parts thereof; prepared feathers and articles made therewith; artificial flowers; articles of human hair VU Vanuatu X WF Wallis and Futuna WS Samoa X YE Yemen X YT Mayotte ZA South Africa ZM Zambia X ZW Zimbabwe (1) This list includes countries which may have been suspended temporarily from the Communitys GSP or which may not have complied with the requirements for administrative cooperation (a precondition for goods to be granted the benefit of tariff preferences). The Commission or the competent authorities of the country concerned will provide an updated list.